DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated October 20, 2021 in response to a non-final office action.  Claims 1-7 and 9-15 have been amended.  Claims 1-15 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
Applicant's amendment to claims 5 and 13 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et.al. (US Patent Application Publication, 20140233390, hereinafter, “Schmid”).
Regarding claim 1, Schmid teaches:
A method performed by a network apparatus (Schmid: serving gateway S-GW.  Fig. 4 and ¶ [0089]), the method comprising: 
determining whether a congestion is detected (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3.  Fig. 4 and ¶ [0090]);
selecting an internet protocol (IP) flow among a plurality of IP flows for a congestion control, in case that the congestion is detected (Schmid: The first and second user equipment UE1, UE2 exchange data [i.e., plurality of IP flows] via the evolved node B eNB, the serving gateway S-GW and the packet data network gateway P-GW with a sender, for example a server in the internet [implies IP packet flows] (not shown in FIG. 4). This is denoted with reference signs S1 and S2 in FIG. 4 ... It is even further assumed that the traffic engineering policies TEP apply only for the second user equipment and leave the first user equipment UE1 respectively its data traffic unaffected [the Examiner interprets that only UE2 session is selected for congestion avoidance actions].  Fig. 4 and ¶ [0089, 0093]);
determining whether the congestion control is supported for the selected IP flow based on a downlink packet of the selected IP flow (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3, the ECN [Explicit Congestion Notification] bit is set within data packets in downlink direction to the user equipment UE1, UE2.  Fig. 4 and ¶ [0090]); 
identifying an uplink packet related to the downlink packet in case that the congestion control is supported for the selected IP flow (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3, the ECN bit is set [i.e., congestion control support]  within data packets in downlink direction to the user equipment UE1, UE2. Upon receipt of the data packets marked with ECN the evolved node B eNB sets ECN-echo indications in a fifth step S5 in corresponding upload data packets included congestion interval to the packet data network gateway P-GW.  Fig. 4 and ¶ [0090]); and
updating a congestion-related field of a header of the identified uplink packet (Schmid: the evolved node B eNB [the evolved node B eNB or the serving gateway S-GW, ¶ [0107]] sets ECN-echo indications [the ECN-echo bit ... in the outer IP header, Fig. 3 and ¶ [0083]] in a fifth step S5 in corresponding upload data packets included congestion interval.  Fig. 4 and ¶ [0090]).

Regarding claim 7, Schmid discloses on the features with respect to claim 1 as outlined above.
Schmid further teaches:  
wherein the uplink packet related to the downlink packet is selected based on at least one of a quality of service (QoS) policy (Schmid: Upon receipt of the data packets marked with ECN the evolved node B eNB sets ECN-echo indications in a fifth step S5 in corresponding upload data packets included congestion interval to the packet data network gateway P-GW ... It is even further assumed that the traffic engineering policies TEP apply only for the second user equipment and leave the first user equipment UE1 respectively its data traffic unaffected, for example because of better or prioriterized subscription properties [i.e., quality of service].  Fig. 4 and ¶ [0090, 0093]).

Regarding claim 9, Schmid teaches:
A network apparatus comprising (Schmid: serving gateway S-GW.  Fig. 4 and ¶ [0089]): 
a transceiver configured to transmit and receive a signal (Schmid: The first and second user equipment UE1, UE2 exchange data [i.e., transmit/receive] via the evolved node B eNB, the serving gateway S-GW and the packet data network gateway P-GW with a sender.  Fig. 4 and ¶ [0089]); and 
a controller configured to (Schmid: If a congestion is detected in the serving gateway S-GW ... the ECN bit is set.  Fig. 4 and ¶ [0090]): 
determine whether a congestion is detected (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3.  Fig. 4 and ¶ [0090]),
select an internet protocol (IP) flow among a plurality of IP flows for a congestion control, in case that the congestion is detected (Schmid: The first and second user equipment UE1, UE2 exchange data [i.e., plurality of IP flows] via the evolved node B eNB, the serving gateway S-GW and the packet data network gateway P-GW with a sender, for example a server in the internet [implies IP packet flows] (not shown in FIG. 4). This is denoted with reference signs S1 and S2 in FIG. 4 ... It is even further assumed that the traffic engineering policies TEP apply only for the second user equipment and leave the first user equipment UE1 respectively its data traffic unaffected [the Examiner interprets that only UE2 session is selected for congestion avoidance actions].  Fig. 4 and ¶ [0089, 0093]),
determine whether the congestion control is supported for the selected IP flow based on a downlink packet of the selected IP flow (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3, the ECN [Explicit Congestion Notification] bit is set within data packets in downlink direction to the user equipment UE1, UE2.  Fig. 4 and ¶ [0090]),
identify an uplink packet related to downlink packet in case that the congestion control is supported for the selected IP flow (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3, the ECN bit is set [i.e., congestion control support]  within data packets in downlink direction to the user equipment UE1, UE2. Upon receipt of the data packets marked with ECN the evolved node B eNB sets ECN-echo indications in a fifth step S5 in corresponding upload data packets included congestion interval to the packet data network gateway P-GW.  Fig. 4 and ¶ [0090]), and
update a congestion-related field of a header of the identified uplink packet (Schmid: the evolved node B eNB [the evolved node B eNB or the serving gateway S-GW, ¶ [0107]] sets ECN-echo indications [the ECN-echo bit ... in the outer IP header, Fig. 3 and ¶ [0083]] in a fifth step S5 in corresponding upload data packets included congestion interval.  Fig. 4 and ¶ [0090]].

Regarding claim 15, Schmid discloses on the features with respect to claim 9 as outlined above.
Schmid further teaches:  
wherein the uplink packet related to the downlink packet is selected based on at least one of a quality of service (QoS) policy (Schmid: Upon receipt of the data packets marked with ECN the evolved node B eNB sets ECN-echo indications in a fifth step S5 in corresponding upload data packets included congestion interval to the packet data network gateway P-GW ... It is even further assumed that the traffic engineering policies TEP apply only for the second user equipment and leave the first user equipment UE1 respectively its data traffic unaffected, for example because of better or prioriterized subscription properties [i.e., quality of service].  Fig. 4 and ¶ [0090, 0093]), and 
wherein the network apparatus comprises at least one of a base station, or a gateway (Schmid: The first and second user equipment UE1, UE2 exchange data via the evolved node B eNB, the serving gateway S-GW and the packet data network gateway P-GW with a sender.  Fig. 4 and ¶ [0089]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Sakai (US Patent Application Publication, 2017/0257797, hereinafter, “Sakai”).
Regarding claim 2, Schmid discloses on the features with respect to claim 1 as outlined above.
Schmid does not explicitly teach:
wherein it is determined that the congestion control is supported in case that an explicit congestion notification (ECN) field of an IP header of the downlink packet of the selected IP flow is 01 or 10. 
However, in the same field of endeavor, Sakai teaches:
wherein it is determined that the congestion control is supported in case that an explicit congestion notification (ECN) field of an IP header of the downlink packet of the selected IP flow is 01 or 10 (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 3, Schmid discloses on the features with respect to claim 1 as outlined above.
Schmid does not explicitly teach:
updating an ECN field of the downlink packet of the selected IP flow from 01 or 10 to 11 in case that the congestion control is supported for the selected IP flow. 
However, in the same field of endeavor, Sakai teaches:
updating an ECN field of the downlink packet of the selected IP flow from 01 or 10 to 11 in case that the congestion control is supported for the selected IP flow (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 6, Schmid discloses on the features with respect to claim 1 as outlined above.
Schmid does not explicitly teach:
wherein an ECN field of the downlink packet is identified only in case that the congestion is detected. 
Sakai teaches:
wherein an ECN field of the downlink packet is identified only in case that the congestion is detected (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 8, Schmid discloses on the features with respect to claim 1 as outlined above.
Schmid does not explicitly teach:
wherein the network apparatus comprises at least one of a base station. 
However, in the same field of endeavor, Sakai teaches:
wherein the network apparatus comprises at least one of a base station (Sakai: base station 200.  Figs. 6, 10, 11 and ¶ [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 10, Schmid discloses on the features with respect to claim 9 as outlined above.
Schmid does not explicitly teach:
wherein it is determined that the congestion control is supported in case that an explicit congestion notification (ECN) field of an IP header of the downlink packet of the selected IP flow is 01 or 10. 
Sakai teaches:
wherein it is determined that the congestion control is supported in case that an explicit congestion notification (ECN) field of an IP header of the downlink packet of the selected IP flow is 01 or 10 (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 11, Schmid discloses on the features with respect to claim 9 as outlined above.
Schmid does not explicitly teach:
wherein the controller is configured to update an ECN field of the downlink packet of  the selected IP flow from 01 or 10 to 11 in case that the congestion control is supported for the selected IP flow. 
However, in the same field of endeavor, Sakai teaches:
wherein the controller is configured to update an ECN field of the downlink packet of  the selected IP flow from 01 or 10 to 11 in case that the congestion control is supported for the selected IP flow (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 14, Schmid discloses on the features with respect to claim 9 as outlined above.
Schmid does not explicitly teach:
wherein the controller is configured to identify an ECN field of the downlink packet only in case that the congestion is detected. 
However, in the same field of endeavor, Sakai teaches:
wherein the controller is configured to identify an ECN field of the downlink packet only in case that the congestion is detected (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Balasubramanian et.al. (US Patent Application Publication, 2014/0036667, hereinafter, “Balasubramanian”).
Regarding claim 4, Schmid discloses on the features with respect to claim 1 as outlined above.
Schmid does not explicitly teach:
wherein the congestion-related field comprises an ECN-echo (ECE) field of a transmission control protocol (TCP) header, and
wherein an ECE flag is set in the ECE field to indicate that the congestion is detected. 
However, in the same field of endeavor, Balasubramanian teaches:
wherein the congestion-related field comprises an ECN-echo (ECE) field (Balasubramanian: the receiver 308 ... may echo back the congestion indication to the sender (e.g., the server 310) with the ECN-Echo (ECE) bit set 312.  Fig. 3A and ¶ [0081]) of a transmission control protocol (TCP) header (Balasubramanian: Explicit Congestion Notification (ECN) may be utilized to inform the client of network congestion. ECN may be an extension to TCP/IP that may be used for signaling congestion without dropping packets.  ¶ [0072]), and
wherein an ECE flag is set in the ECE field to indicate that the congestion is detected (Balasubramanian: the packet 302 may encounter congestion and the ECN flag 304 may be set to 11. This may mean that congestion may have been encountered ... the receiver 308 ... may echo back the congestion indication to the sender (e.g., the server 310) with the ECN-Echo (ECE) bit set 312.  Fig. 3A and ¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Balasubramanian above in order to enable rate adaptation. (Balasubramanian, ¶ [0068]).

Regarding claim 12, Schmid discloses on the features with respect to claim 9 as outlined above.
Schmid does not explicitly teach:
wherein the congestion-related field comprises an ECN-echo (ECE) field of a transmission control protocol (TCP) header, and
wherein an ECE flag is set in the ECE field to indicate that the congestion is detected. 
However, in the same field of endeavor, Balasubramanian teaches:
wherein the congestion-related field comprises an ECN-echo (ECE) field (Balasubramanian: the receiver 308 ... may echo back the congestion indication to the sender (e.g., the server 310) with the ECN-Echo (ECE) bit set 312.  Fig. 3A and ¶ [0081]) of a transmission control protocol (TCP) header (Balasubramanian: Explicit Congestion Notification (ECN) may be utilized to inform the client of network congestion. ECN may be an extension to TCP/IP that may be used for signaling congestion without dropping packets.  ¶ [0072]), and
wherein an ECE flag is set in the ECE field to indicate that the congestion is detected (Balasubramanian: the packet 302 may encounter congestion and the ECN flag 304 may be set to 11. This may mean that congestion may have been encountered ... the receiver 308 ... may echo back the congestion indication to the sender (e.g., the server 310) with the ECN-Echo (ECE) bit set 312.  Fig. 3A and ¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Balasubramanian above in order to enable rate adaptation. (Balasubramanian, ¶ [0068]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Yang (US Patent Application Publication, 2011/0032935, hereinafter, “Yang”).
Regarding claim 5, Schmid discloses on the features with respect to claim 2 as outlined above.
Schmid does not explicitly teach:
determining that congestion is detected in an upper node in case that the ECN field of the IP header of the downlink packet received from the upper node,
wherein the congestion-related field is updated based on a detection of the congestion in the upper node. 
However, in the same field of endeavor, Yang teaches:
determining that congestion is detected in an upper node in case that the ECN field of the IP header of the downlink packet received from the upper node (Yang: FIG. 12d illustrates a scenario where UE2 is not at the lowest supported rate, eNB2 [i.e., upper node] UL is congested and wishes to reduce UE2 rate, and eNB1 DL may be either congested or not congested.  Fig. 12d and ¶ [0140]) is 11 (Yang: [Per Fig. 12d, downlink packet from eNB2 (i.e., the upper node) to eNB1 (i.e., the network apparatus) has bit “CE” set; and per ¶ [0005]: The CE codepoint `11` is set by an intermediate node to indicate congestion to the endpoints.  Fig. 12d),
wherein the congestion-related field is updated based on a detection of the congestion in the upper node (Yang: [Per Fig. 12d, downlink packet from eNB1 (i.e., the network apparatus) to UE1 has bit “CE” set; and per ¶ [0005]: The CE codepoint `11` is set by an intermediate node to indicate congestion to the endpoints.  Fig. 12d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Yang above in order to reduce overhead when the eNB attempts to reduce bandwidth consumption. (Yang, ¶ [0011]).

Regarding claim 13, Schmid discloses on the features with respect to claim 10 as outlined above.
Schmid does not explicitly teach:
determine that congestion is detected in an upper node in case that the ECN field of the IP header of the downlink packet received from the upper node; and
update the congestion-related field based on a detection of the congestion in the upper node. 
However, in the same field of endeavor, Yang teaches:
determine that congestion is detected in an upper node in case that the ECN field of the IP header of the downlink packet received from the upper node (Yang: FIG. 12d illustrates a scenario where UE2 is not at the lowest supported rate, eNB2 [i.e., upper node] UL is congested and wishes to reduce UE2 rate, and eNB1 DL may be either congested or not congested.  Fig. 12d and ¶ [0140]) is 11 (Yang: [Per Fig. 12d, downlink packet from eNB2 (i.e., the upper node) to eNB1 (i.e., the network apparatus) has bit “CE” set; and per ¶ [0005]: The CE codepoint `11` is set by an intermediate node to indicate congestion to the endpoints.  Fig. 12d); and
update the congestion-related field based on a detection of the congestion in the upper node (Yang: [Per Fig. 12d, downlink packet from eNB1 (i.e., the network apparatus) to UE1 has bit “CE” set; and per ¶ [0005]: The CE codepoint `11` is set by an intermediate node to indicate congestion to the endpoints.  Fig. 12d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Yang above in order to reduce overhead when the eNB attempts to reduce bandwidth consumption. (Yang, ¶ [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416